Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No.

 

Rev. JAMES S. FALLER, II
Plaintiff,

VS.

WARDEN DEWAYNE HENDRIX
Defendant,

and

UNITED STATES DEPARTMENT OF JUSTICE
Defendant,

and

UNITED STATES BUREAU OF PRISONS
Defendant,

VERIFIED

COMPLAINT
Jury Demand

Case: 1:20-cv-01718 JURY DEMAND

Assigned To : Kollar—Koteily, Colleen

Assign. Date : 6/22/2020

Description: Other Civil Rights (non-employment) (L-DECk)

SERVE

SERVE

SERVE

Page 1 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 2 of 12

Now comes the Plaintiffs, James S. Faller II ("Faller",') and for his Complaint state as

follows:

All acts complained of took place within the jurisdiction of this Court.

1.)

2.)

3.)

4.)

5.)

JURISDICTION
This controversy and Bivens Action involves 42 U.S.C.A. Section 1983 (deprivation of
civil rights); 42 U.S.C.A. Section 1985 (Conspiracy to interfere with civil rights) 28
U.S.C. Sections 2201-2202 (declaratory judgment action); 28 U.S.C. Section 1331
(federal question); 28 U.S.C. Section 1343 (civil rights); 42 U.S.C. Section 1986 (Action
for neglect to prevent); 42 U.S.C. Section 1982 (Property rights of citizens); 42 U.S.C.
Section 1981 (Equal rights under the law (also see Reverse Incorporation Doctrine of the
Fourteenth Amendment [347 U.S. 497 (1954)]); As described herein each Defendant is
an agent for each other in the Bivens violations as federal and state actors and other
violations in violation of 18 U.S.C.A. Section 1961, et al.
This Court has original jurisdiction over the (i) federal question claims under 28 U.S.C.
Section 1331; (ii) and civil rights claims under 28 U.S.C. Section 1343; and 28 U.S.C.
Section 1332 (a) (1) Diversity, as hereinafter more fully appears.
Plaintiff's First, Seventh, Eighth and Fourteenth amendment rights were violated.
All Defendants are conducting egregious activities as defined by United States Code as
further described herein and all are doing business in or acted in the District of
Columbia.
This Complaint alleges damages which can be reasonably calculated far in excess of the

minimum jurisdictional limits of this court.

 

"To make this complaint more legible, Plaintiffs James S. Faller II has referred to himself in a third person "Faller."
This is intentional to aid in clarity and not for any other purpose.

Page 2 of 12
6.)

7)

8.)

9.)

Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 3 of 12

Venue as to each of the Defendants is appropriate under 28 U.S.C. Section 1391(b) (1)
(as a judicial district where any Defendant resides) and 28 U.S.C. Section 1391(b) (2) (a
judicial district in which a substantial part of the events giving rise to the claim
occurred).

This Complaint also arises from the illicit and or negligent activity of the Defendants to
in violation of the United States Constitution and the State of Arkansas. Although the
acts took place in both the District of Columbia and Arkansas, the key elements of
planning and responsibility of ALL Defendants took place in the District of Columbia.
The Plaintiff invokes the supplemental jurisdiction pursuant to 28 U.S.C. § 1367
Supplemental Jurisdiction is a common-law device that allows a court to resolve all
claims between opposing parties in one forum. 28 U.S.C. § 1367 provides that
a federal court hearing a federal claim can also hear substantially
related state law claims, thereby encouraging efficiency by only having one trial at
the federal level rather than one trial in federal court and another in state court.

This Complaint involves acts defined in United States Code, Title 18 United States Code
§ 1581 (relating to involuntary servitude.)

This Court is proper venue pursuant to United States Code, Title 18 Chapter 96, § 1965

(a), (b), (c) and (d).

10.) Venue as to the Defendants is appropriate under 28 U.S.C. § 1391(b) (1) (as a judicial

district where any Defendant resides) and 28 U.S.C. § 1391(b) (2) (a judicial district in

which a substantial part of the events giving rise to the claim occurred).

11.) This Complaint also seeks Immediate, Temporary and Permanent injunctions against the

Defendants.

Page 3 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 4 of 12

VENUE

28 U.S. Code § 1391. Venue generally
(a) APPLICABILITY OF SECTION.—Except as otherwise provided by law—
(1) this section shall govern the venue of all civil actions brought in district courts of the United
States; and
(2) the proper venue for a civil action shall be determined without regard to whether the action is
local or transitory in nature.
(b) VENUE IN GENERAL.—A civil action may be brought in—
(2) a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred, or a substantial part of property that is the subject of the action is situated; or
(c) RESIDENCY.—For all venue purposes—
(3) a defendant not resident in the United States may be sued in any judicial district, and the
joinder of such a defendant shall be disregarded in determining where the action may be brought
with respect to other defendants.
(e) ACTIONS WHERE DEFENDANT IS OFFICER OR EMPLOYEE OF THE UNITED STATES.—
(1) IN GENERAL.—
A civil action in which a defendant is an officer or employee of the United States or any_agency
thereof acting in his official capacity or under color of legal authority, or an agency of the United
States, or the United States, may, except as otherwise provided by law, be brought in any judicial
district in which (A) a defendant in the action resides, (B) a substantial part of the events or
omissions giving rise to the claim occurred, or a substantial part of property that is the subject of
the action is situated, or (C) the plaintiff resides if no real_property is involved in the action.

Additional persons may be joined as parties to any such action in accordance with the Federal

Page 4 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 5 of 12

Rules of Civil Procedure and with such other venue requirements as would be applicable if the
United States or one of its officers, employees, or agencies were not a_party.

The instant action involved substantial and heinous acts by the Defendants against the
Plaintiff, et al., in Forrest City, Arkansas and multiple areas around the United States and
involves egregious acts of civil rights violations, including deliberate indifference.

PREAMBLE

The Plaintiff is a White (Caucasian,) Ordained Minister and Civil Rights Advocate in an
ALL Black Church, located in Louisville, Kentucky. The Plaintiff is also a highly experienced,
Autodidact, Civil Rights lawyer who has appeared in Courts around the world.

In or about 2010, the IRS, working with the DOJ framed the Plaintiff to silence him and
eventually placed Faller in a United States Prison Camp (Gilmer, W.V.) in 2016. During Faller's
incarceration, Faller was the victim of a planned, near fatal "accident" involving a tractor [See
Faller v. BOP, et al., 5:18cv160, NDWV.] When Faller did not die from the planned accident,
the perpetrators in the matter transferred Faller to Forrest City Arkansas, Low Security prison, in
or about October of 2017.

Shortly after Faller's arrival at Forrest City, Faller had to be rushed to the hospital for
extreme stomach pain, due entirely to the damage from the accident. Minor treatment was
conducted and Faller was returned to the prison facility.

Several months later (while Faller suffered,) a surgeon was brought to the prison to
examine Faller. It was learned from staff members that said physician was a "butcher".
Following the exam, Faller was provided the diagnosis and planned treatment, an

n2

"orchiectomy". The treating physician made no mention of what this really was or what his

 

> Surgical removal of one or both testicles.

Page 5 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 6 of 12

plans really were. Faller obtained the definition and refused to allow the butcher to treat him
further.

During the (8) eight months that Faller was in Forrest City (released June 28th, 2018,)
Faller was literally tortured. The staff in control of the HVAC? intentionally kept the units for
lengthy periods of time, below 40 degrees, even in the winter. At other times the units were kept
at levels of near heat exhaustion stages. When the staff engaged in the torturous activity they
would conduct shakedowns and confiscate blankets and personal clothing to make the freezing
more effective.

During the same time listed above, the drinking water was tested and greatly exceeded all
EPA standards of safety.

The units were continually leaking and full of black mold where the staff would have
inmates spray the outsides of the ductwork just prior to a visit from BOP officials. Prior to the
BOP visits, staff would hold "town hall meetings" with the inmates and make threats regarding
any comments to the BOP staff.

As time progressed, the staff engaged in activities to promote violence, including the use
of mass punishment tactics to cause gladiator style environments. The staff would sell
contraband to the inmates and then other staff would confiscate the items, criminally charge the
inmates and then punish the entire prison, causing more than one act of violence.

As the environment at Forrest City is one of sadistic reasoning, some staff members try,
while many are highly abusive and antagonistic.

A Federal judge visited the facility. The staff surrounded him to make sure no inmates

had contact with the Judge. In a question and answer situation that was set up with the Judge,

 

> "HVAC" Heating, Ventilation and Air Conditioning.
Page 6 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 7 of 12

"certain inmates" were used as a facade in a mock question and answer session to prevent any
alert to the visiting judge.

On more than one occasion, an inmate would reach out to the media and would be locked
in the SHU‘ under several threats, including violence.

During the time Faller that was at Forrest City and continuing today, it was learned that
the institution which was holding Faller, (a minister of a black church) and more than a thousand
African Americans is named in honor of Confederate General, Nathan Bedford Forrest, who was
a Confederate Army general during the American Civil War. Forrest was a supporter of slavery
and a figure in Southern racial history, especially for his main role in the massacre of over 300
black soldiers at Fort Pillow and his 1867-1869 leadership of the Ku Klux Klan as its first Grand
Wizard.

In the pattern of conduct and the culture of the abuse in the institution complaints to
lawyers or courts are intercepted. Anything sent to a lawyer is open and copied.

In the most recent elements of the culture of Forrest City, inmates are being subjected to
the same abuse yet, this abuse is inherently deadly.

Inmates are reporting that they are faced with bogus tests for Covid-19. Others are
informing the media that they are given a choice, get tested or be locked in the SHU and be
forcefully tested. Others are informed that if they don't accept the test, they will be locked in the
unit where ALL inmates housed have tested POSITIVE. The unit has more than 165 men who
are apparently all infected with Covid-19 virus. It is noteworthy that Forrest City has taken

progressive steps to stop inmates from notifying the public.

 

*"SHU", Special Housing Unit, AKA "the hole."
Page 7 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 8 of 12

MANNER and MEANS

1. The Defendants have engaged in a pattern of conduct which has caused a culture
of Constitutional vacancy in the life of the Plaintiff, including, but not limited to;
months of cruel and unusual punishment and residual illnesses through acts of
deliberate indifference. In the disgusting experiences of the Plaintiff inside the
BOP, these issues are a small sampling of a pattern of conduct and a culture that
is systemic in nature and a textbook example of Eighth and Fourteenth
Amendment violations of the rights of any human being.

2. The Defendants have a duty to implement policies and procedure that ensure a
humane and healthy environment, designed to maintain a safe environment, rather
than the deadly and violent nature they promote.

PLAINTIFFS
1.) Plaintiff Rev. James Faller II (Faller), is located in the Southern District of Georgia.
Faller is a practicing Autodidact lawyer, having practiced in multiple Courts across the
United States, other nations and at the United States Supreme Court. Faller assists
lawyers, Judges Law Enforcement, governments and clients in dealing with and fighting
corruption and to make claims for compensation due to them for wrongful acts against

them.

DEFENDANTS
1.) WARDEN DEWAYNE HENDRIX is believed to be the current warden of Forrest City
Arkansas Federal Correctional Facility and is employed by and directed by the United

States Bureau of Prisons.

Page 8 of 12
Case 1:20-cv-01718-CKK Document 1 Filed 06/22/20 Page 9 of 12

2.) UNITED STATES DEPARTMENT OF JUSTICE The United States Department of
Justice, also known as the Justice Department, is a federal executive department of the
United States government responsible for the enforcement of the law and administration
of justice in the United States of America, and is equivalent to the justice or interior
ministries of other countries. The department was formed in 1870 during the Ulysses S.
Grant administration, and administers several federal law enforcement agencies,
including the Federal Bureau of Investigation, the United States Marshals Service, the
Bureau of Alcohol, Tobacco, Firearms and Explosives, and the Drug Enforcement
Administration. The department is responsible for investigating instances of financial
fraud, representing the United States government in legal matters, and running the federal
prison system. The department is also responsible for reviewing the conduct of local law
enforcement as directed by the Violent Crime Control and Law Enforcement Act of 1994.

3.) UNITED STATES BUREAU OF PRISONS It is the stated mission of the Federal
Bureau of Prisons to protect society by confining offenders in the controlled
environments of prisons and community-based facilities that are safe, humane, cost-
efficient, and appropriately secure, and that provide work and other self-improvement
opportunities to assist offenders in becoming law-abiding citizens.

PURPOSE OF THE CONSPIRACY
1. The direct and proximate purposes are known to be extortionate in nature, fed by
sadistic, unsupervised and dangerous officers.
2. Some of the actions are so racially prejudice in nature that it is as if General
Nathan Bedford Forrest himself has returned from the grave and abusing all of the

inmates and laughing at their peril.

Page 9 of 12
Case 1:20-cv-01718-CKK Document1 Filed 06/22/20 Page 10 of 12

3. Staff members are selling cell phones for $800 each and then having other staff
recover them. Other contraband sold to inmates involves narcotics.

4. Most recently, under the Covid-19 pandemic, the prison is in defiance of the CDC
directives, locking inmates who refuse to be tested in units known to be replete
with infection.

COUNT I
The above named Defendants did in fact combine, conspire and confederate to deprive
the Plaintiff, for illicit purposes including depriving him and others of their constitutionally
guaranteed civil rights in violation of 42 U.S.C. § 1983.
COUNT II
The above named Defendants did in fact combine, conspire and confederate to deprive
the Plaintiff, for illicit purposes to deprive him of their constitutionally guaranteed civil rights in
violation United States Code Section 18 U.S.C. § 241 (Conspiracy against Rights); and
United States Code Section 42 U.S.C. § 1985 (Conspiracy to Interfere with Civil Rights). 18

U.S.C. § 242 (Depravation of Rights Under Color of Law)

A. Plaintiff reserves the right to add or remove parties as becomes necessary to prove his
complaint.
B. Plaintiff reserve the right to amend his complaint as per the rules provided in Fed. R. Civ.

Proc.

Page 10 of 12
Case 1:20-cv-01718-CKK Document1 Filed 06/22/20 Page 11 of 12

RELIEF SOUGHT

. The Plaintiff respectfully demands a Trial by Jury.

. The Plaintiff requests immediate-temporary and permanent injunctive relief which
mandates that the Defendants are required to follow the published standards of the BOP
at the facility.

. The Plaintiff requests a temporary and permanent injunction against the defendants to
adhere strictly to the published recommendations of the CDC in administering tests,
treatment and handling the sick Covid-19 inmates and others.

. The Plaintiff requests an immediate-temporary and permanent injunction against the
Defendants prohibiting them from opening and copying valid legal mail.

. The Plaintiff requests a Declaratory Judgment which declares that the Defendants have
engaged in a pattern of conduct that is in violation of the Eighth Amendment.

. The Plaintiff requests a Declaratory judgment that the Defendants were deliberately
indifferent to the Plaintiff in delaying his treatment and providing a butcher for a medical
doctor to propose dangerous and life altering treatment.

. The Plaintiff requests a judgment against the Defendants for failing to provide proper
supervision and training for the proper medical treatment of the Plaintiff.

. The Plaintiff respectfully demands a judgment in an amount, reasonably calculated to
compensate the Plaintiff for pain and suffering and mental anguish for their deliberate
indifference of his medical needs, far in excess of the minimum jurisdiction of this Court

in the amount of $1,000,000.00.

Page 11 of 12
Case 1:20-cv-01718-CKK Document1 Filed 06/22/20 Page 12 of 12

9. The Plaintiff demands that this Court issue an immediate order (injunction) directing the
BOP to immediately change the name of the Prison from Forrest City FCC, or any
version there of as a racial insult to the American People.

10. The Plaintiff demands a Judgment in an amount sufficient against these defendants for
the intentional infliction of emotional/mental duress and stress, far in excess of the

minimum jurisdictional limits of this Court in the amount of $1,000,000.00.

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true

and correct, pursuant to 28 U.S.C. § 1746°.

Executed V7. Ie. 4b FA 2050

a
ev. James Stuart Faller, II
569 Edgecliff Lane
J Evans, Georgia
s (706) 564-6265
jamesfaller@yahoo.com

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true
and correct, pursuant to 28 U.S.C. § 1746.
Executed WE po HO AO
2 ——— ¢ <

eZ

 

Za

28 § U.S.C. 1746

Wherever. under any law of the United States or under any rule, regulation, order, or requirement made pursuant to law, any matter is required ar
permitted to be supported, evidenced. established. or proved by the sworn declaration, verification, certificate. statement. oath. or affidavit, in
writing of the person making the same (other than a deposilion, or an oath of office, or an oath required to be taken before a specified official
other than a notary public), such matter may, with like force and effect. be supported, evidenced, established, or proved by the unsworn
declaration, certificate, verification, or stalement, in writing of such person which is subscribed by him. as true under penalty of perjury. and
dated. in substantially the following form:

(2)

If executed within the United States. its territories, possessions. or conimonwealths: “I declare (or certify, verify, or state) under penalty of
perjury that the foregoing is true and correct: Executed on (date)

(Signature)

Page 12 of 12
